Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 09/06/22 is acknowledged.

Claims 23-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/06/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, line 1, the phrase “a second crawler” lacks proper antecedent basis because nothing of “a first crawler” is claimed in claim 6.  For the purpose of examination, claim 6 depends from claim 2 and the phrase “the second crawler” are assumed.
In claim 7, the phrase “a second vision system” lacks proper antecedent basis.  For the purpose of examination, claim 7 depends from claim 3.
Claim 12 contains the following trademarks/trade names: 1D LIDAR.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982.  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the 1D LIDAR is indefinite.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 6, 11 and 14-16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wernicke (US 5,565,633).
As to claim 1, Wernicke discloses (Figs 1, 3, 11, 12 and 19-21) an automated system for performing multiple operations on one or more weld joints of a pipe string (8) that are detected by the system, the automated system comprising: a first robotic device (tractor pig 460, Fig 19) that is configured to controllably travel inside of the pipe string and detect and uniquely identify each weld joint within the pipe string, the first robotic device including an automated coating nozzle (462) that is configured to coat one or more weld joints of the pipe string, the automated coating nozzle being operatively coupled to a first position detection mechanism for detecting a position of the automated coating nozzle (odometer 86 in the drive section capable of determining position of the pig 460); a second robotic device (pig 10) that is configured to controllably travel inside of the pipe string and includes an automated coating inspection tool (sensor units 22 and 56) for inspecting the coating on the weld joint, the automated inspection tool having a second position detection mechanism for detecting a position of the coating inspection tool (odometer 86 with a flexible strand 87 capable of determining position of the pig), thereby allowing a location of an anomaly in the coating to be determined (see column 5, lines 22-43); and a main controller (38) capable of controlling movement of the system and for positioning the automated coating nozzle (462) based on position measurements from the second positioning mechanism at a location that allows localized recoating of the anomaly contained in the coating.
As to claims 2 and 6, Wernicke teaches (see Fig 1) the first robotic device comprises a first crawler and the second robotic device comprises a second crawler each of which is configured to travel within the pipe string crawlers and a plurality of wheels (pigs provided with drive section 16 rotating section 12 and rolling guide 20).
Regarding claim 11, Wernicke teaches (see Fig 5 and column 13, lines 45-54) a distance sensor that is carried by the second robotic device and capable of calculating an axial position of the second robotic device within the pipe string.
Regarding claim 14, Wernicke discloses the coating inspection tool (see Fig 1 for the inspection device 10) comprises a flat brush (412,414, see Fig 17).
As to claim 15, Wernicke teaches the main controller is located at a remote location outside the pipe string (see column 10, lines 32-39).
As to claim 16, in Wernicke (see Fig 20) the main controller (38) includes a weld joint detection module that is capable of processing one or more images received from a vision system (camera 474) that is part of one of the first robotic device and the second robotic device for detecting a location of one or more weld joints along the pipe string.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3-5, 7-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wernicke (US 5,565,633) in view of Kamiyama et al (US 2020/0063906 a1). 
Regarding claims 3-5 and 7-10, Wernicke discloses (see Fig 20 for pig 470) robotic devices (pigs) including vision systems (camera 472a-c) configured to provide images and/or a live video feed of inside the pipe string and carry visual inspection and positioning of the coating nozzles, a plurality of wheels and crawlers.  However, detection mechanism including encoders is not taught in Wernicke.  Detection mechanism including vision systems (50 with built in sensors), encoders (position sensors), electric motors 22, 23 and that is part of a motor connected to the automated coating nozzle, the first encoder allowing for an angular position of the automated coating nozzle to be determined is taught by Kamiyama et al (see Fig 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a detection mechanism including encoders and others to improve-positioning accuracy as taught by Kamiyama et al (see para [0106]).
Regarding claims 12-13, Wernicke teaches (see Fig 5 and column 13, lines 45-54) a distance sensor that is carried by the second robotic device and capable of calculating an axial position of the second robotic device within the pipe string.  However, the distance sensor emitting a laser beam is not taught in Wernicke.  Kamiyama et al teaches (see Fig 1 and para [0058-0063]) laser sources 40, 41 emitting beams (40a, 41a) and calculating travelled distance between optical axes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include distance sensors emitting a laser beam in Wernicke to form a laser spot on the inner circumferential surface of the pipe lining material as taught by Kamiyama et al (see para [0022]).

Claim(s) 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wernicke (US 5,565,633) in view of Becker et al (US 2016/0125592 A1).
Wernicke lacks teaching a graphical user interface including a display and a marker.  Becker et al teaches a welding device having a graphic user interface including a display ( see Figs 1-2 for display 32, 62), wherein the joint detection module is configured to continuously overlay a detected weld perimeter on the one or more weld images which are displayed on the display, wherein the weld joint detection module is configured to overlay a marker (95,96) over one image for identifying a location of the weld joint and wherein the marker comprises a visual identifier (see Abstract, para [0089], [0110], Fig 1-2 and 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a graphical user interface including a display and a marker in Wernicke to track a position and an orientation of the welding device as taught by Becker (see Abstract).

Claim(s) 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wernicke (US 5,565,633) in view of Langley et al (US 2013/0014598A1).
Wernicke teaches a cleaning unit (cleaning brush, see Fig 17) but teaching a grit blaster and a vacuum.  Langley et al teaches (see para [0028]) a surface preparation tool that is capable of preparing a surface of each weld joint prior to coating the weld joint, wherein the surface preparation tool comprises a grit blaster (blow down nozzle 128) and vacuum unit (125). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a grit blaster and a vacuum in Wernicke to move grit from the side wall of the pipe to its floor and easily capture it as taught by Langley et al (see para [0028]).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Langley et al (US 2013/0014598 A1, see Fig 1-5) an automated system for performing multiple operations on one or more weld joints of a pipe string that are inspected by the system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/